DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on May 25, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With respect to Claim 25, the rejections under 35 U.S.C. 112(a) and 112(b) in the previous office action have been withdrawn in light of amendment to the claim.  Moreover, by including the term “stations” (line 4) in the claim, the claim is no longer interpreted under 35 U.S.C. 112(f) or no longer invokes 35 U.S.C. 112(f).

Election/Restrictions
Claims 16 through 20 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2018.
In response to the applicant’s request for rejoinder of the claims [page 9 of submission], rejoinder is not possible at this time as the restriction requirement [dated November 11, 2018] can still be maintained for the reason stated therein.

Claim Rejections - 35 USC § 102
Claims 1 through 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,402,123 to Rivard (hereinafter “Rivard”).
Claim 1:  Rivard discloses an apparatus for use in manufacturing an assembly from at least two components comprising a first component (e.g. 2) and a second component (e.g. 6), wherein the first component is a wire (see Figure 1), the apparatus comprising:
a body (1);
a wire channel (e.g. inside of 1) disposed within the body, comprising a wire channel entry (e.g. portion of 1 at 7) and a wire channel exit (e.g. portion of 1 at 9), and configured to receive the wire (2) and the second component (6) to be assembled with the wire in forming the assembly (Fig. 1); and
two fluid guides (e.g. 11, 13) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (e.g. where fluid 12, 14 enters), a guide fluid channel (e.g. middle of 11, 13), and a guide exit (e.g. where fluid exits 11, 13 to 1), wherein:
the guide entry is configured to receive a fluid (e.g. 12, 14) from a fluid source,
the guide exit is configured to flow the fluid into the wire channel for the fluid to move the second component along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, the second component (6) positioned at least partially in the wire channel and coupled to the wire, the second component being moved relative to the wire (e.g. as a piston or pulling head, col. 2, lines 60-63); and
the guide fluid channel (e.g. middle of 11, 13) fluidically connects the guide entry  to the guide exit (see Fig. 1).
Claim 2:  Rivard further discloses that the fluid guides comprise two guide exits (e.g. ends of 11, 13 that connect to 1) and two guide fluid channels (e.g. 11, 13), and each of the guide exits fluidically connects the wire channel (inside of 1) to the guide fluid channels (e.g. inside of 11, 13, Fig. 1).
Claim 3:  Rivard further discloses that the fluid guides comprise a first fluid guide (11) and a second fluid guide (13); 
each of the first fluid guide and the second fluid guide is disposed within the body, fluidically connected to the wire channel, and comprises a guide entry, a guide fluid channel, and a guide exit [previously noted above]; and
the guide exit of the first fluid guide is disposed at a first point (at 11) along a length of the wire channel and the guide exit of the second fluid guide is disposed at a second point (at 13) along the length of the wire channel (Fig. 1).
Claims 4 and 5:  Rivard further discloses a connector guide (e.g. 5) connecting, at least, the guide fluid channels of the first fluid guide and the second fluid guide; and wherein at least one of the guide exits of the first fluid guide or the second fluid guide is configured to flow the fluid into the wire channel at an angle to a horizontal axis of the wire channel (e.g. see arrows 12, 14 in Fig. 1).
Claim 6:  Rivard further discloses that the fluid guides comprise a substantially smooth cross-sectional profile along a fluid flow direction (of arrows 12, 14 in Fig. 1) of the fluid guides.
Claims 7 and 8:  Rivard further discloses that the wire channel comprises a first channel section (7) and a second channel section (3 or portion of 1 where 13 is located) wherein the first channel section comprises a first cross-sectional area and the second channel section comprises a second cross-sectional area, and wherein the first cross-sectional area is different than the second cross-sectional area; and 
wherein the fluid guides comprises a first fluid guide (11) and a second fluid guide (13), and wherein the guide exit of the first fluid guide is disposed at least partially within the first channel section (at 7) and the guide exit of the second fluid guide is disposed at least partially within the second channel section (at 13).
Claim 9:  Rivard further discloses that the body is comprised of a first body section [above 2] and a second body section [below 2] configured to be coupled to the first body section, the first body section being a mirror of the second body section.
Claims 10 and 11:  Rivard further discloses that the wire channel exit (at 3) comprises a first section (at 7) and a second section (at 15) disposed at a mouth (at 9) of the wire channel exit and wherein a cross-sectional area (at 15) of the second section is less than a cross-sectional area (at 7) of the first section;
wherein the first section smoothly tapers to the second section (see Fig. 1).
Claim 14:  Rivard further discloses that the apparatus is an electrical component [cable] delivery device, and wherein the system further comprises each said fluid source (e.g. col. 1, lines 4-8).
Claim 15:  Rivard further discloses:
a first wire processing station (e.g. 1) comprising the electrical component delivery device;
a second wire processing station (e.g. 4); and
a wire carrier (e.g. 5) configured to move [by rotation] between, at least, a first position [any rotated position along reel] proximate to the first wire processing station and a second position [any rotated position different from the first position] proximate to the second wire processing station (col. 2, lines 52-54).
Claims 1, 6, 7, 9, 10 and 12 through 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,762,321 to Petersen et al (hereinafter “Petersen”).
Petersen discloses an apparatus for use in manufacturing an assembly from at least two components comprising a first component (e.g. 3) and a second component (e.g. 21, Figure 2A), the apparatus comprising:
a body (e.g. 4);
a wire channel (inside of 4) disposed within the body, comprising a wire channel entry (e.g. left end of 4 in Fig. 2A) and a wire channel exit (e.g. right end of 4), and configured to receive the wire (3) and the second component (21) to be assembled with the wire in forming the assembly; and
one fluid guide (2) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (top end of 2, in Fig. 2A), a guide fluid channel (middle of 2), and a guide exit (lower end of 2 that connects to 4), wherein:
the guide entry is configured to receive a fluid (1) from a fluid source, 
the guide exit is configured to flow the fluid into the wire channel for the fluid to move the second component along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, the component (20) positioned at least partially in the wire channel and coupled to the wire, the second component being moved relative to the wire (e.g. col. 6, lines 55-64), and 
the guide fluid channel fluidically connects the guide entry to the guide exit (in Fig. 2A).
Claim 6:  Petersen further discloses that the fluid guide (2) comprise a substantially smooth cross-sectional profile along a fluid flow direction (see down arrow in Fig. 2A) of the fluid guides.
Claim 7:  Petersen further discloses that the wire channel comprises a first channel section (at 10) and a second channel section (at 4) wherein the first channel section comprises a first cross-sectional area and the second channel section comprises a second cross-sectional area, and wherein the first cross-sectional area is different than the second cross-sectional area (see Fig. 2A).
Claim 9:  Petersen further discloses that the body is comprised of a first body section [above 3] and a second body section [below 3] configured to be coupled to the first body section, the first body section being a mirror of the second body section.
Claim 10:  Petersen discloses that the wire channel exit comprises a first section (at 4) and a second section (at 10) disposed at a mouth of the wire channel exit and wherein a cross-sectional area (at 10) of the second section is less than a cross-sectional area (at 4) of the first section (Fig. 2A).
Claims 12 and 13:  Petersen further discloses that the guide entry comprises a fluid source receiver (e.g. “separate circuit”) configured to couple to the fluid source to receive the fluid, 
wherein the fluid source receiver is configured to receive a plurality of different sized fittings (e.g. 5, 10, in Fig. 2A) of the fluid source.
Claim 14:  Petersen further discloses that the apparatus is an electrical component [e.g. optical fiber cable] delivery device, and wherein the system further comprises each said fluid source (e.g. liquid).
Claim 15:  Petersen further discloses:
a first wire processing station (e.g. 16) comprising the electrical component delivery device;
a second wire processing station (e.g. 4); and
a wire carrier (e.g. 17) configured to move [by rotation] between, at least, a first position (at 16) proximate to the first wire processing station and a second position (at 4) proximate to the second wire processing station (col. 6, lines 50-55).

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
In regards to the merits of the prior art as applied to Claim 1, applicant asserts that the prior art does not teach a “second component to be assembled with the wire in forming the assembly” (lines 6-7).  
Upon revisiting and reviewing both Rivard and Petersen, they both meet these limitations as addressed in the above rejection.  To reiterate, in Rivard the second component was read as pulling head (6) as part of the assembly.  In Petersen, the second component was read as stocking (21) as part of the assembly.  It is noted that the “assembly” is what is considered to be in Figure 1 of Rivard and Figure 2A of Petersen, respectively.



Allowable Subject Matter
Claims 21 through 25 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896